Mr. Justice Van Orsdel
delivéred the opinion of the Court:
We agree with the Commissioner of Patents that what appellant Has accomplished does not, in the light of the prior art, rise to the dignity of invention'. His device seems to be an improvement over Le Piare, whose invention is now in general use, but the improvement is not such as to entitle him to a patent. “Invention or discovery is the requirement which constitutes the foundation of the right to obtain a patent; and it was decided by this court, more than a quarter of a century ago, that unless more ingenuity and skill were required in making or applying the said improvement than are possessed by an ordinary mechanic acquainted with the business, there is an absence of that degree of skill and ingenuity which constitutes the essential elements of every invention.” Dunbar v. Myers, 94 U. S. 187, 24 L. ed. 34. What appellant here did was only the taking of a step in advance, which we think was obvious to anyone skilled in the art.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. v Affirmed.
Mr. Justice Anderson, of the supreme court of the District bf Columbia, sat with the court in the hearing and de- ' termination of this appeal, in the absence of Mf. Chief Justice Shepard.